FILED
                             NOT FOR PUBLICATION
                                                                             JUN 29 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ASIF MUHAMMED and FARHANA                        No.   14-70685
ASIF,
                                                 Agency Nos.         A079-628-793
              Petitioners,                                           A079-628-794

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 13, 2018
                             San Francisco, California

Before: SCHROEDER, EBEL,** and OWENS, Circuit Judges.

      Petitioners Asif Muhammed and Farhana Asif, natives and citizens of

Pakistan, petition for review of the Board of Immigration Appeals’s (“BIA”) order

denying their untimely motion to reopen based on changed country conditions. We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable David M. Ebel, United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
review the BIA’s denial of the motion to reopen for abuse of discretion, see

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and deny the petition.

      The BIA did not abuse its discretion in concluding that Petitioners have

failed to show materially changed country conditions in Pakistan. Petitioners

argue that Americans and Westerners face significant risks in traveling to Pakistan.

Such risks, however, were documented in the record at Petitioners’ merits hearing.

Petitioners’ new evidence shows a continuation of the same conditions and does

not qualitatively differ from the evidence they presented originally. See Salim v.

Lynch, 831 F.3d 1133, 1137 (9th Cir. 2016).

      Petitioner Muhammed also argues his family would be the target of violence

on account of his former employment with Western oil companies, but this

argument has been considered and rejected by the BIA and this Court. See

Muhammed v. Holder, 543 F. App’x 652, 652–53 (9th Cir. 2013). Petitioner has

failed to produce qualitatively different evidence in support of the motion to

reopen. Nor has Petitioner Muhammed produced qualitatively different evidence

about his involvement in the political party MQM-H or the risks he would face

upon return because of that involvement. Petitioner’s generalized grievance about

Pakistan’s education system does not establish any material change in country

conditions.

      PETITION DENIED.

                                          2